Citation Nr: 0616891	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-18 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire

THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for peripheral vascular disease of the lower right extremity.

2.  Entitlement to an initial rating higher than 20 percent 
for peripheral vascular disease of the lower left extremity.


REPRESENTATION

The veteran represented by:  New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from July 
1968 to July 1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which granted service connection for peripheral 
vascular disease of the veteran's lower extremities and 
assigned initial 0 percent (i.e., noncompensable) ratings for 
each extremity.  He appealed for higher initial ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals his initial ratings, VA must consider whether 
he is entitled to "staged" ratings to compensate him for 
times since the effective date of his award when his 
disabilities may have been more severe than at others).  

In April 2004, to support his claims, the veteran testified 
at a hearing at the RO before a decision review officer 
(DRO).  And in a decision that same month, the RO increased 
the veteran's ratings from 0 to 20 percent, effective 
retroactively from the date of the award of service 
connection.  He since has continued to appeal, seeking even 
higher ratings.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(a veteran is presumed to be seeking the highest possible 
rating unless he specifically indicates otherwise).

In May 2005, to further support his claims, the veteran 
testified at another hearing, this time before the 
undersigned Veterans Law Judge (VLJ) of the Board using 
video-conferencing technology.  In August 2005, the Board 
remanded the case to the RO via the Appeals Management Center 
(AMC) for additional development and consideration of the 
evidence.  In March 2006, the AMC issued a supplemental 
statement of the case (SSOC) continuing to deny initial 
ratings higher than 20 percent.



The veteran also perfected an appeal of the September 2003 
rating decision denying his claim for service connection for 
post-traumatic stress disorder (PTSD) and depression.  But in 
a recent March 2006 rating decision, prior to returning this 
case to the Board for further appellate review, the AMC 
granted service connection for depression and assigned an 
initial 30 percent rating effective February 23, 2006.  The 
veteran has not filed a notice of disagreement (NOD) in 
response to contest either the rating or effective date 
assigned.  So that decision is considered a full grant of the 
benefits requested.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (increased rating issues are separate from 
service connection issues).  Accordingly, that claim is no 
longer before the Board.  


FINDINGS OF FACT

1.  Prior to February 6, 2006, the evidence indicates the 
peripheral vascular disease of the veteran's lower 
extremities caused claudication on walking more than 
100 yards and diminished peripheral pulses.

2.  According to a February 6, 2006 letter from Dr. Katz and 
the report of the February 2006 VA examination, the 
peripheral vascular disease of the veteran's lower 
extremities causes claudication on walking between 25 and 100 
yards and trophic changes such as the absence of leg hair; 
the ankle/brachial index is 89 percent on the right side and 
88 percent on the left.

3.  The veteran, who worked as a truck driver, failed a 
Department of Transportation (DOT) physical examination due 
to his peripheral vascular disease and underlying diabetes 
and had to be transferred to a warehouse position with a 
decrease in pay from $14 per hour to $10 per hour - 
effective February 28, 2005.




CONCLUSIONS OF LAW

1.  The criteria are met for a higher 40 percent rating, but 
no greater, for peripheral vascular disease of the right 
lower extremity effective February 6, 2006.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.104, Diagnostic Code (DC) 
7115 (2005).

2.  The criteria are met for a higher 40 percent rating, but 
no greater, for peripheral vascular disease of the left lower 
extremity effective February 6, 2006.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.20, 4.104, DC 7115.

3.  The criteria are not met for an initial rating higher 
than 20 percent for the peripheral vascular disease of the 
right lower extremity prior to February 6, 2006.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.20, 4.104, DC 7115.

4.  The criteria are not met for an initial rating higher 
than 20 percent for peripheral vascular disease of the left 
lower extremity prior to February 6, 2006.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.20, 4.104, DC 7115.

5.  The criteria are met for an additional 10 percent 
extraschedular rating for peripheral vascular disease of the 
right lower extremity effective February 28, 2005.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.321(b)(1).

6.  The criteria are met for an additional 10 percent 
extraschedular rating for peripheral vascular disease of the 
left lower extremity effective February 28, 2005.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.321(b)(1).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, Nos. 01-1917, 02-1506, 
2006 WL 519755, at *8 (Vet. App. March 6, 2003).  The Court 
held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In response to the Dingess decision, the veteran was sent a 
March 2006 letter citing the laws and regulations governing a 
claim for an increased rating and describing the type of 
evidence necessary to establish disability ratings or 
effective dates for the disabilities on appeal.  

This case is somewhat out of the ordinary in that the RO 
granted service connection for peripheral vascular disease 
based on a July 2003 VA examination for diabetes (the 
underlying condition causing the residual complication).  The 
veteran did not actually file a claim for this specific 
additional disability.  So the RO did not provide him with 
the standard VCAA notice prior to the September 2003 
decision.  Nevertheless, after he appealed the initial 
ratings assigned for this disability, he was given the VCAA 
requisite notice.  In May 2005, at the video-conferencing 
hearing, the undersigned VLJ apprised him of the VCAA and its 
notification requirements (see Hr'g. Tr., pg. 5).  He was 
notified of the evidence needed to support his claims for 
higher initial ratings for peripheral vascular disease that 
was not on record at the time of the hearing, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  In addition, he was provided 
a statement of the case (SOC) in April 2004 and an SSOC in 
March 2006 explaining the rating criteria used to evaluate 
his disabilities, the evidence of record, and the evidence 
needed to establish higher ratings.  So the first three 
notice requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II were satisfied, but not the specific language of 
the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)  (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claims.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and, therefore, not binding 
on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. at 130 (Ivers, J., dissenting).  
In addition, the General Counsel's opinion stated VA may make 
a determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request 
in many cases would be superfluous.  Id.  The Board is bound 
by the precedent opinions of VA's General Counsel, as the 
chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the VCAA notice did not contain the precise 
language specified in 38 C.F.R. § 3.159(b)(1), the Board 
finds that the veteran was otherwise fully notified of the 
need to give VA any evidence pertaining to his claims.  At 
the May 2005 hearing, and in the March 2006 letter, it was 
requested that he provide or identify any evidence supporting 
his claims and specifically outlined the necessary evidence.  
He responded to the March 2006 letter by indicating he had no 
additional evidence to submit or which needed to be obtained 
(see his March 2006 SSOC Notice Response).  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005) rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).  

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  As explained above, in this case, VCAA notice 
was not provided until after the September 2003 decision in 
question.  But in Pelegrini II, the Court clarified that 
in cases, as here, where the VCAA notice was not given until 
after the initial adjudication in question, VA does not have 
to vitiate the initial decision and start the whole 
adjudicatory process anew.  Rather, VA need only ensure the 
veteran receives or since has received content-complying VCAA 
notice such that he is not prejudiced.  

Here, the April 2004 SOC, May 2005 hearing, March 2006 SSOC, 
and March 2006 Dingess letter provided the veteran with ample 
opportunity to respond by identifying and/or submitting 
additional supporting evidence.  In fact, in February 2006, 
he submitted a letter from Dr. Katz, and in March 2006 
he submitted a record from Dr. Friedenberg and a letter from 
an adult nurse practitioner at the VA.  He waived his right 
to initial consideration of this evidence by the RO.  See 38 
C.F.R. § 20.1304(c).  And as mentioned, he also submitted a 
statement indicating he had no additional evidence to submit 
or which needed to be obtained (see March 2006 SSOC Notice 
Response).  So under these circumstances, the Board finds he 
was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice."  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs) and his VA outpatient 
treatment (VAOPT) records.  In addition, VA examinations were 
scheduled in July 2003 and February 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  And as 
mentioned, he provided oral testimony in support of his 
claims at hearings before a DRO and VLJ.  See 38 C.F.R. 
§ 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

As already alluded to, when, as here, the veteran timely 
appeals the ratings initially assigned for his disabilities, 
just after establishing his entitlement to service connection 
for them, VA must consider whether he is entitled to "staged" 
ratings to compensate him for times since the effective date 
of his award when his disabilities may have been more severe 
than at other times during the course of his appeal.  
See Fenderson, 12 Vet. App. at 125-26.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

The veteran's peripheral vascular disease is evaluated, by 
analogy, using the rating criteria under DC 7115 for thrombo-
angitis obliterans (Buerger's Disease).  The rating criteria 
are:

Ischemic limb pain at rest, and; either deep 
ischemic ulcers or ankle/brachial index of 0.4 or 
less......................................100

Claudication on walking less than 25 yards on 
level grade at 2 miles per hour, and; either 
persistent coldness of the extremity or 
ankle/brachial index of 0.5 or less.......................................60



Claudication on walking between 25 and 100 yards 
on a level grade at 2 miles per hour, and; trophic 
changes (thin skin, absence of hair, dystrophic 
nails) or ankle/brachial index of 0.7 or 
less...............40

Claudication on walking more than 100 yards, and; 
diminished peripheral pulses or ankle/brachial 
index of 0.9 or less...............20

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

Legal Analysis

The RO assigned 20 percent initial ratings for peripheral 
vascular disease of the lower extremities effective from 
November 2002.  Service connection was granted as secondary 
to the veteran's already service-connected diabetes mellitus.  
The first indication of peripheral vascular disease was 
during the July 2003 VA examination.  The report of this 
examination indicates he complained of intermittent 
claudication, and the condition was described as "marked."  

In order to receive a higher 40 percent schedular rating, 
there must be evidence that the veteran experiences 
claudication on walking between 25 and 100 yards on a level 
grade at 2 miles per hour, and has trophic changes such as 
think skin, absence of hair, or dystrophic nails or an 
ankle/brachial index of 0.7 or less.  VAOPT records indicate, 
in April 2004, he reported he could walk 100 yards before 
symptoms of claudication began.  In July 2005, he said that 
for the past six months he was only able to walk about 1/8 
mile or about 220 yards.  

The report of an August 2005 VAOPT consultation indicates 
that an exercise stress test revealed no significant vascular 
disease, no distal edema, ulceration or cyanosis.  The 
veteran was diagnosed with mild superficial femoral artery 
disease.  The doctor noted that claudication was not 
functionally disabling.  Contrary to these findings, in a 
June 2005 letter, his employer indicated that he had failed a 
DOT physical examination (due to his peripheral vascular 
disease and underlying diabetes) and had to be transferred to 
a position for less pay (from $14 per hour to $10 per hour), 
effective February 28, 2005.

The report of a February 2006 VA examination indicates the 
veteran said he had to stop a couple times when walking 1/4 
mile - about 440 yards.  His ankle/brachial index was 89 
percent on the right side and 88 percent on the left.  A 
February 2006 letter from Dr. Katz, who examined the veteran 
at the request of his employer, indicated that claudication 
type symptoms began when the veteran walked 50 to 100 feet 
(16.7 to 33.3 yards).  He was asked to carry 50 pounds over 
three sets of steps and became noticeably short of breath on 
the third attempt.  It was also noted the hair on his legs 
was noticeably absent.  In conclusion, Dr. Katz indicated it 
was not medically acceptable for the veteran to be a helper 
on a truck because it required walking and carrying heavy 
boxes.  The doctor indicated the veteran could continue 
working at the warehouse, but this job required standing and 
walking and any modification of this job would be extreme.  
Still, he could continue to work taking 5 minute breaks every 
30 minutes and limiting his hours to 30 hours per week as 
long as management thought this to be feasible and his 
claudication symptoms did not worsen.

The Board finds, based on the letter from Dr. Katz, the 
veteran is entitled to a higher schedular rating of 40 
percent for each extremity as of the date of the letter - 
February 6, 2006.  Dr. Katz noted claudication began at 16.6 
to 33.3 yards and that the veteran had noticeably absent leg 
hair (i.e., trophic changes), symptoms indicative of a 
schedular rating between 40 and 60 percent.  The Board notes, 
however, that the evidence regarding how far he is able to 
walk before claudication symptoms begin is mixed.  In the 
report of the February 2006 VA examination, it was noted he 
could walk up to 1/4 a mile (i.e., 440 yards) if he rested 
frequently, but it was not noted when claudication symptoms 
began.  Prior VAOPT records in 2005 indicated he could walk 
upwards of 1/8 mile or 220 yards.  The VA records are more 
indicative of a 20 percent rating rather than a 40 or 60 
percent rating.  

Turning to more objective criteria, the February 2006 VA 
examiner noted that the ankle/brachial index was 89 percent 
on the right side and 88 percent on the left.  Again, this is 
more indicative of a 20 percent rating.  But the Board finds 
that the evidence for and against a 40 percent rating is 
about evenly balanced (i.e., in relative equipoise).  So the 
benefit of the doubt will be resolved in the veteran's favor 
and a higher 40 percent schedular rating granted as of 
February 6, 2006.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3.  An even higher 60 percent rating is not warranted 
because the evidence does not indicate claudication begins on 
walking less than 25 yards and that he has almost persistent 
coldness of the lower extremities or an ankle/brachial index 
of 0.5 or less.  

Furthermore, the evidence does not indicate the veteran is 
entitled to a rating higher than 20 percent prior to February 
6, 2006, because prior to Dr. Katz's letter, the evidence 
does not indicate that claudication began on walking between 
25 and 100 yards and that he had trophic changes or an 
ankle/brachial index of 0.7 or less.  


Extraschedular Consideration

In the March 2006 SSOC, the AMC indicated that an 
extraschedular evaluation was considered - but not warranted 
because the evidence did not show an exceptional pattern of 
disability (i.e., requiring frequent hospitalization or 
causing marked impairment in employment).  While it is true 
the veteran's peripheral vascular disease has fortunately not 
required frequent hospitalization or surgery at this point, 
it has indeed caused marked interference with his job as a 
truck driver.  See 38 C.F.R. § 3.321(b)(1).  As mentioned, 
according to a June 2005 letter from his employer, he even 
failed a DOT physical examination and had to be reassigned to 
another position in a warehouse making $4 less per hour, 
effective February 28, 2005.  

Furthermore, the February 2006 letter from Dr. Katz indicates 
the veteran's position in the warehouse requires standing and 
walking, which is "exactly his deficit."  He is apparently 
only able to do this job by taking 5 minute breaks every 30 
minutes and by restricting the hours he works to about 30 per 
week (so considerably less than the normal 40).  The doctor 
noted that modification of the veteran's work environment 
would be extreme and that no ergonomic or medical advice 
could be given to remedy the situation.  It was expected that 
his claudication symptoms would worsen and he would 
eventually have to seek other employment.  Given this 
evidence, the Board concludes that an additional 10 percent 
extraschedular rating is warranted for each extremity 
effective February 28, 2005 - the date when the disability 
showed marked interference with his employment.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

A higher 40 percent rating is granted for peripheral vascular 
disease of the right lower extremity effective February 6, 
2006, subject to the laws and regulations governing the 
payment of VA compensation.

A higher 40 percent rating is granted for peripheral vascular 
disease of the left lower extremity effective February 6, 
2006, subject to the laws and regulations governing the 
payment of VA compensation.

The claim for an initial rating higher than 20 percent for 
peripheral vascular disease of the right lower extremity 
prior to February 6, 2006, is denied.

The claim for an initial rating higher than 20 percent for 
peripheral vascular disease of the left lower extremity prior 
to February 6, 2006, is denied.



An additional 10 percent extraschedular rating is granted for 
the peripheral vascular disease of the right lower extremity 
effective February 28, 2005.

An additional 10 percent extraschedular rating is granted for 
the peripheral vascular disease of the left lower extremity 
effective February 28, 2005.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


